      Case: 1:20-cv-05058 Document #: 1-3 Filed: 08/27/20 Page 1 of 1 PageID #:20



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


XYZ CORPORATION,

        PLAINTIFF,

V.
                                                       CIVIL ACTION NO.: 1:20-CV-05058
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”

        DEFENDANTS.



                 SCHEDULE A – SEALED DOCUMENT PURSUANT TO LR26.2

        Pursuant to Plaintiff’s Motion for Leave to File Documents under Seal, a full version of

Schedule “A” will be electronically-filed under seal and will remain under seal until further order

of this Court.



     Dated: August 27, 2020                          Respectfully submitted,

                                                     /s/ Ann Marie Sullivan
                                                     Ann Marie Sullivan
                                                     Alison Carter
                                                     AM Sullivan Law, LLC
                                                     1440 W. Taylor St., Suite 515
                                                     Chicago, Illinois 60607
                                                     Telephone: 224-258-9378
                                                     E-mail: ams@amsullivanlaw.com

                                                     ATTORNEYS FOR PLAINTIFF
